Citation Nr: 0033317	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Whether a substantive appeal was timely filed with 
respect to the issue of entitlement to service connection for 
a degenerative disorder affecting the cervical spine.

2.  Whether a substantive appeal was timely filed with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for a heart murmur.

3.  Entitlement to service connection for left ovarian cysts.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include a hiatal hernia, peptic ulcer disease, 
and/or gastroesophageal reflux dystrophy.

5.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for bilateral hearing loss 

6.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for tinnitus.
REPRESENTATION

Veteran represented by:	Nevada Office of Veteran 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1973 and from August 1979 to December 1980.

Appellate consideration of the issue of entitlement to 
service connection for a gastrointestinal disorder, to 
include a hiatal hernia, peptic ulcer disease, and/or 
gastroesophageal reflux dystrophy will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal as to the issue of 
entitlement to service connection for a degenerative disorder 
affecting the cervical spine by the timely filing of a 
substantive appeal to the Board of Veterans' Appeals (Board).

2.  The veteran did not perfect an appeal as to the issue of 
entitlement to service connection for a heart murmur based 
upon the submission of new and material evidence by the 
timely filing of a substantive appeal to the Board.

3.  A left ovary cyst or cysts did not have its/their 
inception during service and are not otherwise related to 
service.

4.  Evidence submitted since the time of the RO's October 
1992 decision denying entitlement to service connection for 
bilateral hearing loss is duplicative and/or cumulative, and 
of insufficient significance that it need not be considered 
in order to fairly decide the merits of the claim.

5.  Evidence submitted since the time of the RO's October 
1992 decision denying entitlement to service connection for 
tinnitus is duplicative and/or cumulative, and of 
insufficient significance that it need not be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of 
entitlement to service connection for a degenerative disorder 
affecting the cervical spine.  38 U.S.C.A. §§ 7105, 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.302 (2000).

2.  The Board lacks jurisdiction over the issue of whether 
new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for a heart 
murmur.  38 U.S.C.A. §§ 7105, 7108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.302 (2000).

3.  Service connection for left ovary cysts is not warranted.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

4.  Evidence received since the RO denied entitlement to 
service connection for bilateral hearing loss in October 1992 
is not new and material, and, as such, is insufficient to 
reopen the veteran's previously denied claim.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999).

5.  Evidence received since the RO denied entitlement to 
service connection for tinnitus in October 1992 is not new 
and material, and, as such, is insufficient to reopen the 
veteran's previously denied claim.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.





Whether a substantive appeal was timely filed with respect to 
the issues of entitlement to service connection for a 
degenerative disorder affecting the cervical spine and 
whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
heart murmur.

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The Board must dismiss any appeal over which it lacks 
jurisdiction.  See 38 U.S.C.A. § 7105.  Jurisdiction over an 
issue does not vest in the Board until an appeal to the Board 
has been properly perfected by the timely filing of a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108. 

The VA General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  It should, however, afford the claimant 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99. 

The veteran filed a claim for entitlement to service 
connection for a degenerative disorder affecting the cervical 
spine in November 1997.  The RO denied the claim by rating 
decision of April 1998 and the veteran filed a timely notice 
of disagreement in May 1998.  A Statement of the Case was 
issued in November 1998.  The veteran did not file a 
substantive appeal regarding this issue at all, however.  The 
next reference to the issue appearing in the file consists of 
a written statement from her representative dated in April 
2000.  Because the RO notified her in May 1998, the veteran's 
substantive appeal should have been filed by May 1999 to have 
been considered timely.  Thus, she did not perfect an appeal 
as to the issue of entitlement to service connection for a 
degenerative disorder affecting the cervical spine by the 
timely filing of a substantive appeal to the Board.  In the 
absence of a timely-filed appeal, the Board lacks 
jurisdiction over this issue and must dismiss the claim.  
38 U.S.C.A. §§ 7105, 7108.

The veteran filed a claim for entitlement to service 
connection for a heart murmur in May 1992.  The claim was 
denied in an October 1992 rating decision, from which the 
veteran did not appeal.  She submitted a second claim for 
entitlement to service connection for a heart murmur in March 
1994.  In a July 1994 rating decision, the RO held that the 
veteran had not submitted new and material evidence to 
support reopening the previously-denied claim.  In August 
1994, she submitted a notice of disagreement.  A Supplemental 
Statement of the Case was mailed to the veteran in April 
1995.  She then filed a substantive appeal in February 1996.  

Again, the Board holds that the veteran failed to file a 
substantive appeal pertaining to the issue of entitlement to 
service connection for a heart murmur based upon the 
submission of new and material evidence.  For her appeal to 
have been timely, she would have had to mail it within sixty 
days of the April 1995 Supplemental Statement of the Case, or 
within the remainder of the one year period following the 
mailing of the July 1994 rating decision, whichever occurred 
later.  As her appeal was mailed in February 1996, outside 
both of these time frames, it must be considered untimely.  
In the absence of a timely-filed appeal, the Board lacks 
jurisdiction over this issue and must dismiss the claim.  
38 U.S.C.A. §§ 7105, 7108.

By letters of August and September 2000, the Board notified 
the veteran of its intention to address the question of 
whether her substantive appeals as to these issues were filed 
in a timely manner.  In the letter, she was informed that she 
could submit argument pertinent to the question of timeliness 
to the Board and that she could present sworn hearing 
testimony relevant to timeliness as well, if she desired.  A 
time frame of sixty days was provided for her response and 
she was informed that if no response was received by the end 
of that period, it would be assumed that she had no argument 
to submit and did not want to request a hearing.  The veteran 
submitted a statement in August 2000 indicating she did not 
desire a hearing, but did not respond or otherwise contact 
the Board within sixty days of the September 2000 letter.


Entitlement to service connection for a left ovarian cyst.

The veteran filed an initial claim for entitlement to service 
connection for a left ovarian cyst in November 1992.  The 
veteran was notified of the denial of the claim in September 
1993.  She filed a Notice of Disagreement in November 1993 
and a Statement of the case was issued in December 1993.  In 
March 1994, she submitted a letter indicating she wished to 
"reopen" the claim for entitlement to service connection 
for a left ovarian cyst.  The RO issued another rating 
decision denying the benefit sought in July 1994 along with a 
Supplemental Statement of the Case dated the same month.  In 
August 1994, the veteran submitted a statement entitled 
"Notice of Disagreement" in which she expressed 
disagreement with the July 1994 denial of service connection 
for a left ovarian cyst and requested a RO hearing.  The 
hearing was held in October 1994.

Although the procedural history of this claim is confusing, 
close review shows that the veteran perfected a timely appeal 
of the November 1992 denial.  Although her March 1994 letter 
characterized the issue in terms of reopening the claim, 
rather than appealing the denial, it is not the veteran's 
responsibility to properly characterize the procedural 
posture of her claim.  Rather, as the appeal period had not 
yet expired, the veteran's clearly-expressed intention to 
seek service connection should have been interpreted as a 
substantive appeal, rather than a new claim.  Thus, the 
denial of this claim never became final.  Review of the 
record shows that in Supplemental Statements of the Case 
dated in July 1994 and April 1995, the RO framed and treated 
the issue on a de novo basis.  We are therefore satisfied 
that no prejudice has accrued to the veteran in the treatment 
and adjudication of this issue.  

Review of service medical records reveals no indication of 
the presence of a left ovarian cyst during service.  The 
presence of a right ovarian cyst is well-documented during 
her second period of service.  However, the report of the 
November 1980 surgery performed to remove her right ovary and 
fallopian tube shows that during the surgery, her left ovary 
was visualized and judged to have been normal at that time.  

The presence of two cysts on the veteran's left ovary is 
documented by the report of an April 1991 pelvic ultrasound.  
According to the report, there were two small well-
circumscribed left ovarian cysts, approximately 10 
millimeters to 16 millimeters in diameter.  By contrast, the 
report of a February 1994 pelvic ultrasound showed the 
presence of a single left ovarian cyst 2 centimeters in 
diameter.  

A March 1994 VA treatment record reflects that a VA 
registered nurse practitioner reviewed one of the veteran's 
service medical records dated in April 1980 showing that she 
had a left ovarian cyst.  The nurse then presented the 
following opinion:  "To date, this left ovarian cyst has 
recurred causing pain.  The cysts today are likely to be of 
the same cysts she had in the service."  

During an October 1994 hearing at the RO, the veteran 
testified that she had had difficulty with left-sided pain 
beginning in 1972, that she had pain with intercourse, and 
severe monthly pain.  She also testified that she believes 
all of her various gynecological problems were interrelated 
and that service connection for the entire problem was 
warranted.

In April 1995, the veteran underwent a total hysterectomy and 
left salpingo-oophorectomy.  Subsequent to a period during 
which a total disability rating for convalescence was in 
force, the RO assigned a 50 percent disability rating, 
effective August 1, 1995, reflecting the highest schedular 
disability rating provided for the service-connected complete 
removal of both ovaries and uterus.  Special monthly 
compensation for loss of use of the creative powers of both 
ovaries was also awarded.  

Following a thorough review of the evidence of record, the 
Board holds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left ovarian 
cyst.  The most compelling evidence that the veteran did not 
have cysts or other abnormality involving her left ovary 
during service consists of the November 1980 surgical report 
showing the left ovary was visualized and judged to have been 
normal at that time.  

The only evidence which could be interpreted as showing a 
connection between the right ovary cyst in service and the 
left ovary cysts which was documented more than ten years 
after the veteran's discharge from service consists of the 
nurse practitioner's 1994 statement and the veteran's own 
contentions.  The nurse practitioner's statement, however, 
appears to have been based upon faulty information.  In the 
statement, the nurse practitioner assumed that the ovarian 
cyst shown in service was on the same ovary as the ovarian 
cyst demonstrated in 1994.  Rather, the entire evidence of 
record shows that the left ovary was cyst-free one month 
before the veteran's discharge from service.  Thus, the nurse 
practitioner's statement lacks probative value as it appears 
to have been based on an inaccurate premise and/or an 
illogical conclusion.

While the veteran's testimony and written contentions 
regarding her belief that the cyst on her left ovary warrants 
service connection, the Board cannot accord her opinion 
probative value, as she lacks the requisite medical expertise 
to render such an opinion.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

However, with regard to the veteran's contention that all of 
her various gynecological problems were interrelated and that 
service connection for the entire problem was warranted, the 
Board observes that she has been granted service connection 
and is in receipt of the highest schedular rating payable for 
loss of both ovaries and her uterus, in addition to special 
monthly compensation, for "the entire problem."  Thus, even 
if the evidence supported her claim for service connection 
for a left ovary cyst, which it does not, she would be 
entitled to no greater compensation.  Rather, she already 
receives the maximum compensation possible for the absence of 
her left ovary.

In conclusion, the Board finds that the veteran's left ovary 
cyst did not have its inception during service and was not 
otherwise related to service.  The preponderance of the 
evidence is against the claim and it must be denied.


Whether new and material evidence has been submitted to 
reopen 
a previously-denied claim for entitlement to service 
connection 
for bilateral hearing loss and tinnitus.

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  However, once entitlement to service connection for a 
given disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within one 
year, is final.  38 U.S.C.A. § 7105.  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim may be reopened 
and be considered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; 
38 C38 C.F.R. § 3.156(a).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is material if it bears directly and 
substantially on the specific matter under consideration and, 
by itself, or in connection with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  In 
addition new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  The 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  
CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et al. eds., 1988); cited in Hensley v. Brown, 5 Vet. App. 
155 (1993).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz are 26 decibels or greater, or when speech 
discrimination scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The veteran initially filed a claim for entitlement to 
service connection 
for bilateral hearing loss and tinnitus in May 1992.  The RO 
denied the claim on the basis that the veteran's hearing loss 
was so mild as to not meet the regulatory VA standard 
defining current disability involving hearing loss and that 
tinnitus was not shown to have had its inception during her 
periods of service.  She was notified of the denial by letter 
of October 1992.  She did not appeal this decision and it 
thus became final one year after she was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The veteran raised the issue again in correspondence of March 
1994, in which she asserted that her bilateral hearing loss 
and tinnitus are due to having worked in proximity to an Air 
Force flightline during service.  By rating decision of July 
1994, the RO found that she had submitted only cumulative 
evidence in support of the new claim and declined to reopen 
it.  

Review of the record shows that the RO considered the 
veteran's service and post-service medical records in the 
October 1992 rating decision.  Review of these records shows 
that they support the RO's 1992 finding that the veteran's 
hearing loss was so mild as to not meet the regulatory VA 
standard defining current disability involving hearing loss 
and that tinnitus was not shown to have had its inception 
during her periods of service.  Evidence received since that 
time which shows the presence of current bilateral hearing 
loss and tinnitus and reflects only recent treatment cannot 
constitute new and material evidence for the purpose of 
reopening the previously-denied claim, as it does not alter 
the basis for denial in any way.  

The veteran's own contentions that her hearing loss and 
tinnitus stem from noise exposure near the flightline in 
service also cannot serve as new and material evidence to 
reopen her claim.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Following a review of the evidence of record, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to support reopening the previously-
denied claim for entitlement to service connection for 
bilateral hearing loss and tinnitus.  The evidence submitted 
in support of her claim which was not previously considered 
does not provide a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability 
and does not bears directly and substantially on the specific 
matter under consideration for the reasons articulated above.  
We therefore hold that the veteran's attempt to reopen the 
previously-denied claim must be denied. 


Additional Matters

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to her 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claim, including the scheduling of a VA 
examination or examinations and the obtaining of a medical 
opinion.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist her mandated by the aforementioned legislation.


ORDER

The appeal for entitlement to service connection for a 
degenerative disorder affecting the cervical spine is 
dismissed.  

The appeal to reopen the previously-denied claim for 
entitlement to service connection for a heart murmur is 
dismissed.

Service connection for a left ovarian cyst is denied. 

The appeal to reopen the previously-denied claim for 
entitlement to service connection for bilateral hearing loss 
is denied.

The appeal to reopen the previously-denied claim for 
entitlement to service connection for tinnitus is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and because the RO 
denied the veteran's claims for entitlement to service 
connection for a gastrointestinal disorder, to include a 
hiatal hernia, peptic ulcer disease, and/or gastroesophageal 
reflux dystrophy specifically on the basis that the veteran 
had not presented well-grounded claims for service 
connection, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

